UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7008


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MALIK ABDHUL NELSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:04-cr-00811-TLW-2)


Submitted:   January 18, 2011             Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ray Coit Yarborough, Jr., LAW OFFICE OF RAY COIT YARBOROUGH,
JR., Florence, South Carolina, for Appellant.    Alfred William
Walker Bethea, Jr., Assistant United States Attorney, Florence,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Malik    Abdhul        Nelson    seeks       to    appeal    the     district

court’s order granting the government’s Fed. R. Crim. P. 35(b)

motion    and    reducing      his    sentence       from      sixty-four       to   fifty

months’    imprisonment.            Nelson’s     counsel        has    filed     a   brief

pursuant    to     Anders      v.    California,         386 U.S. 738    (1967),

questioning      whether     we     can    review    a    district       court’s     order

granting a Fed. R. Crim. P. 35(b) motion, but concluding that 18

U.S.C. § 3742 (2006) provides no basis for the appeal.                               Nelson

was informed of his right to file a pro se supplemental brief,

but has not done so.         The Government declined to file a brief.

            We lack the authority to review a district court’s

decision    concerning       Rule     35(b)     motions        unless    the     ultimate

sentence was imposed in violation of the law.                         United States v.

Hartwell, 448 F.3d 707, 712-14 (4th Cir. 2006); United States v.

Pridgen, 64 F.3d 147, 148-50 (4th Cir. 1995); see 18 U.S.C.

§ 3742.    We conclude that the sentence Nelson received was not

imposed in violation of the law, and thus we lack the authority

to review the district court’s order.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore     dismiss     the    appeal.        This      court     requires     that

counsel inform Nelson, in writing, of his right to petition the

Supreme    Court    of   the      United    States    for      further    review.       If

                                            2
Nelson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.        Counsel’s

motion must state that a copy thereof was served on Nelson.         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    3